DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroers (US 20200366914) in view Bhattacharyya(US 20210019619).

Regarding claim 1, Schroers teaches an image enhancement system comprising: 
a computing platform including a hardware processor and a system memory (35 USC § 102 in Fig. 1); 
a software code stored in the system memory, the software code configured to provide a 
 generative model trained using an objective function (110 in fig. 1); 
the hardware processor configured to execute the software code to: 
receive an input image (451 in Fig. 4); 
transform, using the generative model, the input image to a latent space representation of the input image (452, 453 in Fig. 4); 
perform an optimization of the latent space representation of the input image to identify an enhanced latent space representation of the input image (454 in Fig. 4). 

Schroers does not expressly teach the normalizing flow based generative model; and

.
However Bhattacharyya teaches normalizing flow based generative model(  [0008], a conditional normalizing flow function mapping a latent representation to a base point in a base space conditional on conditioning data);
reverse transform, using normalizing flow based generative model, the identified enhanced latent space representation of the input image to an enhanced image corresponding to the input image ([0010] - [0014], the inverse conditional normalizing flow function to the base point conditional on the conditional data to obtain a latent representation, and applying the decoder function to the latent representation to obtain the prediction target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schroers and Bhattacharyya, by substituting the neural network predictive model with the conditional normalizing flow function based model taught by Bhattacharyya, with motivation to “improves at least some of these problems, e.g., the posterior collapse problem of CVAEs” (Bhattacharyya, [0010])

Regarding claim 2, Schroers in view of Bhattacharyya teaches the image enhancement system of claim 1, wherein the normalizing flow based generative model comprises an unconditional normalizing flow or a conditional normalizing flow (Bhattacharyya, [0008], a conditional normalizing flow function.


KL(q(z|x, c)∥p(z|c))=−Entropy(q(z|x, c))−∫q(z|x, c)* log(p(NF(z|c))*J(z|c))dz) includes a combination of a negative log-likelihood term with at least one of a latent-noise- loss term, an image-noise-loss term, or an auto-encoder-loss term(Bhattacharyya,  [0144], the autoencoder can learn complex conditional probability distributions).
Regarding claim 6, Schroers in view of Bhattacharyya teaches the image enhancement system of claim 5, wherein the combination of the negative log-likelihood term with the at least one of the latent-noise-loss term, the image- noise-loss term, or the auto-encoder-loss term(Bhattacharyya, [0144], KL(q(z|x, c)∥p(z|c))=−Entropy(q(z|x, c))−∫q(z|x, c)* log(p(NF(z|c))*J(z|c))dz) comprises a weighted sum of the at least one of the negative log-likelihood term with the latent-noise-loss term, the image-noise-loss term, or the auto-encoder-loss term(Bhattacharyya, [0144], −∫q(z|x, c)* log(p(NF(z|c))*J(z|c))dz).

Regarding claims 7-9 recite different input images of various degradations to be processed by the system of claim 1.  However,  content of images are printed matter, and claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied. In this case, the method steps in claim 1 has no relationship to printed matter, .i.e., and the degradations of images.

Claims 11-12, 15-19 recite the method steps carried out in the system of claims 1-2, 5-9, and are also rejected.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroers in view Bhattacharyya, further in view of Lugmayr(“SRFlow: Learning the Super-Resolution Space with Normalizing Flow”, June 2020)

Regarding claim 10 and 20, Schroers in view of Bhattacharyya teaches the image enhancement system of claim 1 and method of claim 11.
Schroers in view of Bhattacharyya does not expressly teach wherein the software code is configured to provide the normalizing flow based generative model to perform super- resolution of the input image.
However, Lugmayr teaches d to provide the normalizing flow based generative model to perform super- resolution of the input image (Lugmayr, Abstract, and a normalizing flow based super-resolution method)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schroers in view of Bhattacharyya and that of Lugmayr, by modifying the normalizing flow based model in Schroers in view of Bhattacharyya according to the teaching of Lugmayr, with motivation to generate super-resolution images.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon rejected base claims of claim 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 4 and 14 are also objected to since they recite the limitations of claim3 or 4.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661